— Judgment unanimously affirmed. Memorandum: Defendant failed to assert the privilege against self-incrimination as a basis for his pretrial motion to preclude the prosecution from cross-examining him regarding pending unrelated criminal charges. His present contention that the trial court committed reversible error in permitting such examination, therefore, was not preserved for appellate review (see, People v Pavao, 59 NY2d 282, 292, n 3; People v Keating, 159 AD2d 977, Iv denied 76 NY2d 737; cf., People v Betts, 70 NY2d 289), and we decline to reach that issue in the interest of justice. Were we to reach the issue, we would find any error to be harmless (see, People v Crimmins, 36 NY2d 230, 237). (Appeal from Judgment of Supreme Court, Monroe County, Mark, J. — Criminal Possession Controlled Substance, 3rd Degree.) Present — Callahan, J. P., Boomer, Green, Pine and Balio, JJ.